DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/20/2022 has been entered.
 
Response to Amendment
The amendment received 06/20/2022  (“Amendment”) has been entered. Support for the Amendment is provided in the Applicant’s original disclosure. 

Response to Arguments
The Applicant’s arguments and remarks received 06/20/2022 have been fully considered in view of the Amendment. The arguments are persuasive in view of the Amendment and the rejections set forth in the 03/23/2022 Final Rejection are accordingly withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Greg Turocy on July 29, 2022.
The application has been amended as follows: 
Claim 6. (Currently Amended) A power storage device comprising: a secondary battery, a casing having a sealed structure, a safety valve, and a drainage through hole, wherein the casing includes an external container having the secondary battery accommodated therein and an upper lid disposed above the external container, the upper lid has an upper surface having a concave portion formed therein, the safety valve is disposed in the concave portion, the drainage through hole is provided to pass through a side wall of the concave portion and a side wall of the upper lid of the casing, the safety valve has a convex shape that extends along the side wall of the concave portion and is provided without the upper lid protruding from a main upper surface of the upper lid, the safety valve has an exhaust cylinder and a cap configured to close an external outlet of the exhaust cylinder, the cap is disposed above an inlet of the drainage through hole, two external connection terminals are arranged above the external container, the upper lid and the external connection terminal are arranged adjacent to each other, the concave portion is arranged between the external connection terminals, the drainage through hole is provided on the side wall of the upper lid which is arranged between the external connection terminals, and an inside of the upper lid is concave
Allowable Subject Matter
Claims 6 and 18-40 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art English equivalent US20170047630A1 is used for JP 3203418U (Amita)  and further in view of US4666009A (Yashima) does not disclose or suggest the claimed:
A power storage device comprising: a secondary battery, a casing having a sealed structure, a safety valve, and a drainage through hole, wherein the casing includes an external container having the secondary battery accommodated therein and an upper lid disposed above the external container, the upper lid has an upper surface having a concave portion formed therein, the safety valve is disposed in the concave portion, the drainage through hole is provided to pass through a side wall of the concave portion and a side wall of the upper lid of the casing, the safety valve has a convex shape that extends along the side wall of the concave portion and is provided without the upper lid protruding from a main upper surface of the upper lid, the safety valve has an exhaust cylinder and a cap configured to close an external outlet of the exhaust cylinder, the cap is disposed above an inlet of the drainage through hole, two external connection terminals are arranged above the external container, the upper lid and the external connection terminal are arranged adjacent to each other, the concave portion is arranged between the external connection terminals, the drainage through hole is provided on the side wall of the upper lid which is arranged between the external connection terminals, and an inside of the upper lid is concave.
In light of the discussion above, it is evident as to why the claimed invention is allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.G./Examiner, Art Unit 1729         

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729